DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claim(s) 1-23 is/are pending.
Claim(s) 20-21 is/are withdrawn from consideration.
Claim(s) 1 is/are currently amended.
Claim(s) 22-23 is/are new.
	The action is NON-FINAL. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-9, 18-19 and 22-23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”). 

As understood, this application claims priority to a provisional document filed 6/9/2016. See (S. 1: [0001]). 
With respect to Claim 1, this claim requires “applying a force in a range from 5.5 x 104 Pa to 1.1 x 106 Pa to nickel powder to form a nickel pellet to function as a catalyst for graphene growth.” Zhang teaches applying a force of 10 MPa (1 x 106 Pa) to nickel powder to make a pellet. (Zhang at 354, col. 1). 
Claim 1 further requires “exposing the nickel pellet to a hydrocarbon under conditions sufficient to grow graphene.” The pellet is exposed to methane to grow graphene. (Zhang at 354, col. 1-2).
Claim 1 further requires “etching nickel from graphene with an acid resulting in a graphene pellet.” Etching is taught. (Zhang at 354, col. 2).
Claim 2, the compression machine is construed as a mold. (Zhang at 354, col. 1).
As to Claim 3, sintering is taught. (Zhang at 354, col 2). 
As to Claim 4, the concentrations are taught. (Zhang at 354, col. 1 – “2.1 Sample Preparation”). 
As to Claim 5, the temperature is taught. Id. 
As to Claim 6, the flow rates are taught. Id.)
As to Claim 7, the flow rates are taught. Id. 
As to Claim 8, the concentrations are taught. Id. 
As to Claim 9, drying is taught. (Zhang at 355, col. 1). 
As to Claim 18, compression to form a paper is taught. (Zhang at 354, col. 2). 
As to Claim 19, the compression force is taught. (Zhang SI at 4) (Table S1). 
With respect to Claim 22, this claim requires “forming a nickel pellet from nickel powder to function as a catalyst for graphene growth.” A nickel pellet is formed. (Zhang at 354, col. 1).
Claim 22 further requires “sintering the nickel pellet.” The pellet is sintered. (Zhang at 354, col 2).
Claim 22 further requires “exposing the sintered nickel pellet to a hydrocarbon under conditions sufficient to grow graphene.” The pellet is exposed to methane to grow graphene. (Zhang at 354, col. 1-2).
Claim 22 further requires “etching nickel from graphene with an acid resulting in a graphene pellet.” Etching is taught. (Zhang at 354, col. 2).
As to Claim 23, heating under argon gas is taught. (Zhang at 354, col. 1).


II. Claims 10-14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”) in view of:
(i) He, et al., Freestanding Three-Dimensional Graphene/Mn)2 Composite Networks As Ultralight and Flexible Supercapacitor Electrodes, ACS Nano 2013; 7(1): 174-182 (hereinafter “He at __”). 

The discussion accompanying “Rejection I” is incorporated herein by reference. 
As to Claim 10, at least Fig. S1 (e) is interpreted as a “scaffold.” (Zhang SI at 1). To the extent Zhang may not teach forming the MnO2- layer, this does not impart patentability. He forms a MnO2 on graphene foams. (He at 176, col. 2 – “We have deposited nanostructured MnO2…,” passim). One would be motivated to add a layer of MnO2 to make a supercapacitor. (He passim). Note also that Min explicitly directs the skilled artisan to He in a footnote. (He at 1, n. 6). 
As to Claim 11, electrochemical deposition is taught. (He at 176, col. 2) (“through an electrochemical deposition process.”).
As to Claim 12, the time is taught. (He at 177, “Fig. 2(a), passim). 
As to Claim 13, an electrode is taught. See e.g. (He at “Title,” 179,  passim). 
As to Claim 14, a capacitor is taught. See e.g. (He at “Title,” 179,  passim).

III. Claims 15-17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”) in view of:
(i) Chabi, et al., Three dimensional (3D) flexible graphene foam/polypyrrole composite: towards highly efficient supercapacitors, RSC Adv. 2015; 5: 3999-4008 (hereinafter “Chabi at __”).

The discussion accompanying “Rejection I” is incorporated herein by reference. 
Claim 15, at least Fig. S1 (e) is interpreted as a “scaffold.” (Zhang SI at 1). To the extent Zhang doesn’t teach polypyrrole, this does not impart patentability. In a similar process, Chabi teaches forming polypyrrole/graphene composites. (Chabi at 4007-4008 – “Experimental Section,” passim). Substitution of polypyrrole for PDMS is an obvious expedient. Chabi teaches, suggests, motivates the skilled artisan to do so, stating inter alia: “Conducting polymers such as polypyrrole (PPY) and polyaniline (PANI) are promising pseudocapacitive electrode materials for supercapacitor applications. They are inexpensive, environmentally friendly, highly conductive in doped states, easy to synthesis from both aqueous and non-aqueous solvent, and also benefit from the fast doping/un-doping process.” (Chabbi at 4000, col. 1). Other teachings, suggestions, motivaitons may be present. The entire Chabbi reference is relied on.  
As to Claim 16, electrodes are taught. (Chabbi “Abstract,” passim). 
As to Claim 17, supercapacitors are taught. Id.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736